                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CV-00534-FDW-DSC


 ERNEST KING,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 AMAZON CORPORATION,                             )
 REGINA THOMAS,                                  )
                                                 )
        Defendants.                              )
                                                 )

       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment. (Doc.

No. 22). Plaintiff’s Motion for Summary Judgment was made on December 14, 2018. Id. As

previously set forth in the Court’s Case Management Order, discovery in this case remains open

until June 3, 2019, and dispositive motions are due July 1, 2019. (Doc. No. 39, p. 1). As such, the

Court finds Plaintiff’s Motion for Summary Judgment is premature and should be denied to allow

for additional discovery.

       Plaintiff’s Motion for Summary Judgment (Doc. No. 22) is therefore DENIED WITHOUT

PREJUDICE and Plaintiff may raise arguments again in a later dispositive motion.

       IT IS SO ORDERED.



                                           Signed: March 25, 2019
